Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action for the 16/589,031 application is in response to the communications filed February 18, 2021. 
Claims 1, 10 and 20 were amended February 18, 2021. 
Claims 1-18 and 20 are currently pending and considered below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 2017/0235885) in view of LaFountain et al. (US 2008/0109252; herein referred to as LaFountain) in further view of Hirsch et al. (US 2019/0096526; herein referred to as Hirsch) in further view of Peterson (US 2018/0241564) in further view of Chen et al. (US 2017/0011169; herein referred to as Chen).
As per claim 1, 
Cox teaches receive at least a user constitutional datum from at least a second computing device indicating at least a diagnostic measurement and at least a user ailment state form the at least a second computing device indicating a current or future ailment. (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan)
Cox further teaches determine, at least a remedial process label using the at least a medical test measurement and the at least a user ailment state. (Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient 
Cox further teaches derive a ranked remedial attribute list, wherein the ranked remedial attribute list further comprises a plurality of remedial attribute list entries including a remedial process label value indicating a degree of importance of at least a remedial process label. (Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan.)
Cox further teaches generate a plurality of treatment schemas each treatment schema of the plurality of treatment schemas includes a treatment schema attribute listing having a plurality of treatment schema attribute listing entries. The plurality of treatment schema attribute listing entries includes an attribute listing entry corresponding to each modified remedial attribute list entry of the modified plurality of remedial attribute list entries. Each treatment schema attribute listing entry indicates a degree of impact on a factor represented by a modified remedial attribute list entry of the plurality of remedial attribute list entries. (Paragraphs [0129] and [0206] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for 
Cox further teaches transmit the selected treatment schema at the at least a second computing device.  (Paragraphs [0066]-[0067] of Cox. The teaching describes selecting a patient action to go forward with.)
Cox further teaches transmit the ranked remedial attribute list to the at least a second computing device, receive a selection of a remedial attribute list entry on the second computing device, and modify the ranked remedial attribute list based upon the selection of the remedial attribute list entry to produce a modified remedial attribute list, said modified remedial attribute list comprising a modified plurality of remedial attribute list entries. (Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan. Paragraph [0067] of Cox
Cox does not explicitly teach derive a remedial attribute list from at least a user willingness datum, wherein the remedial attribute list further comprises a plurality of remedial attribute list entries including at least a user willingness level value indicating a numerical measure of a user willingness. 
However LaFountain teaches at least a user willingness level value indicating a numerical measure of a user willingness, wherein the measure of user willingness comprises an attribute indicating a degree of importance to the user of a detrimental habit. (Paragraphs [0035]- [0046] of LaFountain. The teaching describes quantifying a patient’s willingness to adopt a particular treatment. Specifically, a questionnaire is used to measure a patient’s willingness to change and adopt a particular recommended treatment. Factors that affect a patient’s willingness to change can include “intention to try to adopt healthier eating habits over the next four weeks”. This statement is rated by the patient on a 7 point Likert scale with 1 being the least willing to change and 7 being the most. A rating of 1 on this particular statement would indicate that a patient’s habit of eating unhealthy foods is very important to them and they are not willing to change this detrimental habit. These factors are used to provide an overall measurement of willingness to adopt a particular treatment. )
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Cox, the quantified user willingness metric of LaFountain. One of ordinary skill in the art would have known that the ranking system of Cox would have been based on numerical variables to distinguish one treatment option from another. A patient’s willingness to carry out the treatment would have had a significant impact as to whether the treatment would come to completion. This numerical measurement of LaFountain would have been an obvious addition to the ranking system of Cox because both measurements are indications of how successful a particular medical treatment will succeed and combining the two would have led to an improved measurement overall. 
The combined teaching of Cox and LaFountain would then teach derive a remedial attribute list from at least a user willingness datum, wherein the user willingness datum comprises an attribute indicating a degree of importance to the user of a detrimental habit and wherein the remedial attribute list further comprises a plurality of remedial attribute list entries including:
A remedial process label value indicating a degree of importance of at least a remedial process label. (Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan.)
At least a user willingness level value indicating a numerical measure of a user willingness. (Paragraph [0046] of LaFountain. The teaching describes quantifying a patient’s willingness to adopt a particular treatment.)
The combined teaching of Cox and LaFountain does not explicitly teach select a treatment schema from the plurality of treatment schemas wherein selecting the treatment schema further comprises: generating a loss function of the plurality of treatment schemas and the remedial attribute list, minimizing the loss function and selecting the treatment schema from the plurality of treatment schemas as a function of minimizing the loss function. 
However Hirsch teaches select a treatment schema from the plurality of treatment schemas wherein selecting the treatment schema further comprises: generating a loss Paragraph [0016] of Hirsch. The teaching describes recommending a health diagnosis and treatment option from a list that uses a minimized loss function in the selection process.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cox and LaFountain the machine learning teachings of Hirsch. Paragraph [0028] of Hirsch describes that “[t]he use of this tight coupling of processes together with both local and global adjudication processes performed by the local adjudication modules 216 and 226, and global adjudication module 230, respectively, provide several advantages. This coupling can produce a tractable representation to support analysis that makes the best use and optimization of all data.” Such an optimization and use of data would have been found as advantageous when applied to the ranking system of Cox, improving the ranking selection. One of ordinary skill in the art would have added to the combined teaching of Cox and LaFountain the teachings of Hirsch based on this incentive without yielding unexpected results. 
The combined teaching of Cox, LaFountain and Hirsch would then teach determine, using an adaptive machine learning module, at least a remedial process label using the at least a user constitutional datum and the at least a user ailment state. (Paragraph [0069] of Cox and [0005] of Hirsch.)
The combined teaching of Cox, LaFountain and Hirsch does not explicitly teach said ranked remedial attribute list configured to display at least a portion of the plurality of remedial attribute list entries on the at least a second computing device. 
However Peterson teaches displaying a list of a plurality of remedial entries for selection of a therapy from a user. (Paragraph [0040] of Peterson. The teaching describes 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the remedial selection of the combined teaching of Cox, LaFountain and Hirsch with the teaching of Peterson. One of ordinary skill in the art would have known that the teaching of Cox demonstrates the automatic selection of a therapy for a patient based on the patient’s factors. Modifying this teaching to have a user select the therapy instead of the system would have allowed the system to avoid making computing errors in the therapy determination. One of ordinary skill in the art would have modified the combined teaching of Cox, LaFountain and Hirsch with Peterson based on this incentive without yielding unexpected results. 
The combined teaching of Cox, LaFountain, Hirsch and Peterson does not explicitly teach a remedial process significance score indicating a numerical measure of a diagnostic relevance between the received at least a medical test and a type of physiological state data; wherein each remedial attribute list entry of the ranked remedial attribute list is ranked according to a respective remedial process significance score. 
However Chen teaches a remedial process significance score indicating a numerical measure of a diagnostic relevance between the received at least a medical test and a type of physiological state data; wherein each remedial attribute list entry of the ranked remedial attribute list is ranked according to a respective remedial process significance score. (Paragraphs [0009], [0010], [0076], [0085]-[0087] and Figure 6 of Chen. The teaching describes a system to determine the efficacy of drugs for the treatment of a particular disease with a particular patient. The system shows how certain drugs rank among others, for example in Figure 6, the graph compares Lithium Chloride with 
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cox, LaFountain, Hirsch and Peterson, the teaching of Chen. One of ordinary skill in the art would have known that paragraph [0010] of Chen teaches that the present invention relates to a system for determining the efficacy of potential drugs for the treatment of a particular disease for a particular patient. This at the very least suggests that the system is directed towards determining the best treatments for conditions that patients experience thereby improving patient outcomes. One of ordinary skill in the art would have added to the combined teaching of Cox, LaFountain, Hirsch and Peterson, the teaching of Chen based on this incentive without yielding unexpected results. 
As per claim 2, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches receiving training data correlating at least a user constitutional datum of at least a user ailment state to at least a remedial process label. Generating, using a supervised machine learning process, a preliminary treatment model that receives the training data of the at least a user constitutional datum of the at least a user ailment state as inputs and produces an output representing that at least a remedial process label. Determining the at least a remedial process label using the at least a user constitutional datum of the Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, 
As per claim 3, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 2. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches identifying, using an unsupervised machine learning process, a correlation between that at least a user constitutional datum and the at least a user ailment state, receiving training data correlating the at least a user constitutional datum of at least a user ailment state to at least a remedial process label, generating the training data correlating the at least a user constitutional datum of the at least a user ailment state to the at least a remedial process label using the training data correlating that at least a user constitutional datum of at least a user ailment state and the identified correlation between the at least a user constitutional datum and the at least a user ailment state. (Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties.)
As per claim 4, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches receiving training data correlating one or more changes in the at least a user constitutional datum of at least a user ailment state to at least a remedial process label, generating, using a supervised machine learning process a preliminary treatment model that receives the one or more changes in the at least a user constitutional datum of the Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at Paragraph [0025] of Hirsch. The teaching describes data can be multi-scale, for example, DNA sequences, genes, cells, organs, species, and human, or a combination of these. TABLE 1 Individual Medical Information Individual Name (Aliases and dates) & ID Record Number (0) Addresses, (current, history and dates) Date of Database Update Occupation(s), living situation(s), and lifestyle choices (alcohol, tobacco, drug use, exercise type and amount, sleeping habits, socialization, etc.) Environmental factors (e.g., chemical, biological, etc.) Dietary factors (diet and food allergies) Personal: Age, gender, ethnicity, race, blood type, height, weight, muscle/adipose tissue ratio, distribution of adipose tissue, joint health, blood pressure, blood sugar, blood panel, blood gases, eye disease and relationship to internal diseases, dental diseases and relationship to internal diseases, etc. Family Links (relationships individual names and IDs) Birth & Death Certificates (individual and family members) Travel and/or exposure history (Individual, Family & Friends) Medications (pharmaceutical name and ID, date code, characteristics (Define) period(s) of use), surgical procedures, immunizations, allergies histories Medical history: dates, physician name(s) and ID, hospital name(s) and ID, complaints, diagnosis(es), diseases & pathologies, referrals and consultations Medical/Surgical tests performed: dates, diagnostic procedures (e.g., OB/GYN, ophthalmology, psychiatric, cardiology, endocrinology, allergies, immune system, biomarkers, protein analyses, genetic sequencing, neurological, internal medicine and 
As per claim 5, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches assigning significance scores to the plurality of remedial attribute list entries, ranking the plurality of remedial attribute list entries as a function of the significance scores.(Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed.)
As per claim 6, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches generating a default attribute listing, transmitting the default attribute listing to the user, receiving a user command modifying the default attribute listing and deriving the ranked remedial attribute list using the default attribute listing and the user command (Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed. Paragraph [0216] of Cox. The teaching describes a communication workflow may comprise a first email having content matching template A being sent at 7 pm on a Wednesday, an automated telephone call using script Q being made at 6 pm five days later, and a text message being sent two days later at 3 pm using a template Z. Communication workflows may be pre-defined and associated with an identifier. Thus, for example, there may be 10 different communication workflows with identifiers 1-10 and the communication logs may store this identifier in the communication log for a patient as part of the patient's information. The communication workflows may be associated with success/failure indicators indicating whether the communication workflow resulted in a responsive communication from the patient, e.g., 
As per claim 8, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches assigning significance scores to the plurality of treatment schemas, ranking the plurality of treatment schemas as a function of the significance scores and transmitting the selected treatment schema with the ranked plurality of treatment schemas. (Paragraph [0129] of Cox. The teaching describes in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient and for other similar patients to determine appropriate patient actions to include in a personalized care plan. A highest ranking patient action, amongst the possible patient actions, may then be selected for inclusion in the personalized patient care plan. Paragraphs [0066]-[0067] of Cox. The teaching describes selecting a patient action to go forward with.) 
As per claim 9,
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches extracting, from an expert knowledge database, best practices for treatment of the at least a user ailment state and transmitting the selected treatment schema with best Paragraph [0072] of Cox. The teaching describes the analysis of the various patient information for generating of a personalized care plan, modification of personalized care plans, determining appropriate actions to perform, sending communications and selecting communication modes, and the like, may be performed utilizing a hierarchical system of clinical rules defined based on standardized guidelines from health care providers, health care payment providers, best practices determined by subject matter experts, e.g., physicians and other medical personnel, the general knowledge of subject matter experts, and the like. In some embodiments, the clinical rules may be generated based on natural language processing of natural language text defining these guidelines, best practices, and other knowledge of subject matter experts. A graphical user interface may be provided for facilitating creation of the clinical rules utilizing an object oriented engine user interface elements. The graphical user interface permits the creation of such clinical rules without having to have expert medical knowledge. The clinical rules may be applied to a patient registry comprising electronic medical records, demographics information, lifestyle information, and the like, to classify patients into various cohorts based on their characteristics. Paragraphs [0066]-[0067] of Cox. The teaching describes selecting a patient action to go forward with.)
As per claim 10, 
Claim 10 is substantially equivalent to claim 1. As such, claim 10 is rejected for the same reasons as claim 1. 
As per claim 11, 
Claim 11 is substantially equivalent to claim 2. As such, claim 11 is rejected for the same reasons as claim 2.
As per claim 12, 
Claim 12 is substantially equivalent to claim 3. As such, claim 12 is rejected for the same reasons as claim 3.
As per claim 13, 
Claim 13 is substantially equivalent to claim 4. As such, claim 13 is rejected for the same reasons as claim 4.
As per claim 14, 
Claim 14 is substantially equivalent to claim 5. As such, claim 14 is rejected for the same reasons as claim 5.
As per claim 15, 
Claim 15 is substantially equivalent to claim 6. As such, claim 15 is rejected for the same reasons as claim 6.
As per claim 17, 
Claim 17 is substantially equivalent to claim 8. As such, claim 17 is rejected for the same reasons as claim 8.
As per claim 18, 
Claim 18 is substantially equivalent to claim 9. As such, claim 18 is rejected for the same reasons as claim 9.
As per claim 20, 
Claim 20 is substantially equivalent to claim 1. As such, claim 20 is rejected for the same reasons as claim 1.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox, LaFountain, Hirsch, Peterson and Chen in further view of Nowozin (US 2014/0122381)
As per claim 7, 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen teaches the limitations of claim 1. 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen further teaches receiving a training set correlating a collection of individual information to individual Paragraph [0046] of Cox. The teaching describes that the system collects patient demographic and medical data, such as from questionnaires, electronic medical records, and the like, and generate a baseline patient care plan based on an initial diagnosis of the patient's medical condition, one or more categorizations of the patient based on the collected demographic and medical data, established patient care plan guidelines, and goals to be achieved by the patient care plan. Paragraph [0069] of Cox. The teaching describes combining information about a patient's medical condition, medical history, lifestyle information, geographical location(s), facilities located in these geographical locations(s), products and services available in these geographical location(s), desired goals of the care plan, and other lifestyle information, and personalizes the patient care plan to the patient's particular medical condition, particular lifestyle, and available facilities and resources to provide a specific personalized patient care plan for this specific patient that is not widely applicable to generalized categories of patients. Paragraph [0067] of Cox. The teaching describes mechanisms are provided for dynamically adjusting or modifying personalized patient care plans based on a determined level of adherence to the personalized patient care plan, as determined from the monitoring actions performed. Paragraph [0216] of Cox. The teaching describes a communication workflow may comprise a first email having content matching template A being sent at 7 pm on a Wednesday, an automated telephone call using script Q being made at 6 pm five days later, and a text message being sent two days later at 3 pm using a template Z. Communication workflows may be pre-defined and associated with an identifier. Thus, for example, there may be 10 different communication workflows with identifiers 1-10 and the communication logs may store this identifier in the communication log for a patient as part of the patient's information. The communication workflows may be associated with success/failure Paragraph [0016] of Hirsch. The teaching describes that system processor 128 can utilize a neural network to define the decision hyper-volume. In another example, the system processor 128 can perform adjudication to control a number of iterations of the selection of the retrieved dataset and/or entity and compare multiple iterations of the multidimensional nonlinear manifold clustering and at least one other type of multidimensional clustering. The system processor can apply the assignment of the entity regionally to an adjacent decision hyper-volume sharing a decision boundary. The system processor 128 can formulate a confidence region to rank an order of a plurality of the recommendation of at least one of health diagnosis and treatment. The system processor 128 can assign a recommendation to the decision hyper-volume based on at least one of supervised training and unsupervised training. The system processor 128 can perform adjudication to generate the entity to optimize the recommendation of diagnosis and/or treatment, that is to generate the best possible recommendation, as well as other possible recommendations that can be ranked ordered, of at least one of health diagnosis and treatment for a particular patient based on their particular associated traits or properties.) 
The combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen does not explicitly teach deriving the default attribute listing from the training set as a function of the set of user data using a k-nearest neighbor’s algorithm. 
However Nowozin teaches deriving a listing from the training set as a function of the set of user data using a k-nearest neighbor’s algorithm. (Paragraphs [0066]-[0069] of Nowozin. The teaching describes using a k-nearest neighbor algorithm to make decisions in a decision tree training set.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen, the algorithm of Nowozin. One of ordinary skill in the art would have known that the k-nearest neighbors algorithm is a simple, supervised machine learning algorithm that can be used to solve both classification and regression problems. Since the combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen already implements supervised machine learning algorithms, it would have been obvious to try another supervised machine learning algorithm such as k-nearest neighbors. One of ordinary skill in the art would have added to the combined teaching of Cox, LaFountain, Hirsch, Peterson and Chen, the teaching of Nowozin based on this incentive without yielding unexpected results. 
As per claim 16, 
Claim 16 is substantially equivalent to claim 7. As such, claim 16 is rejected for the same reasons as claim 7. 

Response to Arguments
Applicant's arguments filed February 18, 2021 have been fully considered. 
Applicant’s arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive. 
The applicant argues that one of ordinary skill in the art would not have any teaching, suggestion or motivation to combine the references cited by the examiner to arrive at the claimed invention because LaFountain does not provide an indication of the importance of detrimental habits. The examiner respectfully disagrees. As is reflected in the rejection above, LaFountain teaches measuring an overall score to adopt a particular treatment. 
Applicant’s remaining arguments are rendered moot in light of the foregoing arguments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686           

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626